FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

                                      
                                      
IN RE COMPLAINT                             No. 09-90239
OF JUDICIAL MISCONDUCT
                                             ORDER

                  Filed December 28, 2010


                          ORDER

KOZINSKI, Chief Judge:

   Complainant, a pro se litigant, filed a misconduct complaint
against a magistrate judge. Instead of filing a statement of
facts, complainant attached over a hundred pages of material
including what appear to be documents from his underlying
civil rights case, various motions purportedly made before the
“executive branch, et al,” two copies of a letter from a finan-
cial specialist, seven photocopies of envelopes, a copy of
three receipts, an automated e-mail from PACER and two
local court rules. Complainant also attached a filing in which
the defendants accused him of “harassment” because he filed
“217 pages of [a]ttachments” to his motion and filed another
motion “consisting of 335 pages.”

   Under our rules, a judicial misconduct complaint “must
contain a concise statement that details the specific facts on
which the claim of misconduct or disability is based.”
Judicial-Conduct Rule 6(b); see also 28 U.S.C. § 351(a). The
brief statement of facts required by section 351(a) must be
prepared specifically for the misconduct proceeding, although
it need not follow a particular form. See Judicial-Conduct
Rule 6(a). What matters is that it be concise and set forth the
alleged misconduct in a clear and straightforward fashion.

                            20665
20666       IN RE COMPLAINT OF JUDICIAL MISCONDUCT
The requirement that complainants submit a brief statement of
facts is posted on the Ninth Circuit’s website and printed on
the misconduct complaint form itself. See Ninth Circuit Court
of Appeals, Guidelines for Judicial Misconduct or Disability
Complaints, http://www.ce9.uscourts.gov/misconduct/judicial
_misconduct.html (last visited Dec. 17, 2010).

   A complaint of judicial misconduct is a court filing and is
therefore subject to the normal constraints on such filings,
including the requirement that it conform to procedural rules
governing format and content. See In re Complaint of Judicial
Misconduct, 527 F.3d 792, 797 (9th Cir. Jud. Council 2008);
see also 28 U.S.C. § 358(a). Misconduct complaints that don’t
comply with section 351(a) or Judicial-Conduct Rule 6(b) are
subject to summary dismissal. See 28 U.S.C.
§ 352(b)(1)(A)(i) (authorizing chief judge to dismiss a com-
plaint that is “not in conformity with section 351(a)”); see
also In re Complaint of Judicial Misconduct, 591 F.3d 638,
646 (U.S. Jud. Conference 2009) (dismissing allegations of
misconduct “because they do not meet the pleading require-
ments of Rule 6(b)”); In re Opinion of Judicial Conference
Comm. to Review Circuit Council Conduct & Disability
Orders, 449 F.3d 106, 111 (U.S. Jud. Conference 2006) (Win-
ter, J., dissenting) (explaining that “complaints . . . may be
dismissed summarily” if they “fail[ ] to conform with the
requirements for submitting a complaint”).

   Although complainants may attach exhibits to their com-
plaint, the exhibits must directly support the allegations of
misconduct or disability in the statement of facts. Cf. Tenth
Cir. Misconduct Rule 6.2 (“[T]he complainant should take
care to include only documentation that is required to support
the specific facts alleged[, while excluding e]xcess or irrele-
vant documentation . . . .”). In a complaint alleging prejudice
or bias, for example, excerpts of a trial transcript in which the
judge allegedly made racist comments would be appropriate;
the entire record would not. See In re Complaint of Judicial
Misconduct, 2 Cl. Ct. 255, 261 (1983) (reprimanding attor-
            IN RE COMPLAINT OF JUDICIAL MISCONDUCT           20667
neys for “filing . . . a torrent of virtually useless paper” in mis-
conduct proceeding).

   The Judicial Council receives hundreds of complaints every
year, which it must review with limited staff. Rule 6(b)’s
requirement that the complaint contain a short and plain state-
ment of the alleged misconduct is designed to focus the
review process, conserve resources and ensure that all com-
plaints are reviewed in a timely manner. These goals can’t be
achieved if the Judicial Council and staff must weed through
hundreds of pages of materials looking for something that
could possibly amount to misconduct. See In re Complaint of
Judicial Misconduct, 591 F.3d at 646 (“Rule 6(b) makes clear
that the complaint must be more than a suggestion to a Chief
Judge that, if he . . . looks hard enough in a particular direc-
tion, he might uncover misconduct.”). In conducting an
expeditious review pursuant to section 352(a), the chief judge
and staff will therefore not examine any documentary materi-
als unless the statement of facts, on its face, presents what
appears to be a sufficient allegation of misconduct and specif-
ically points to the pages in the attachment that support the
allegations.

   As noted, the complaint here contains no statement of facts
at all, much less a short and plain one. Without that statement
to explain the relevance of the exhibits, the exhibits will be
disregarded. Because the complaint makes no allegation of
misconduct, it is dismissed.

  DISMISSED.